Title: To George Washington from James McHenry, 12 March 1796
From: McHenry, James
To: Washington, George


          
            Sir.
            War office 12 March 1796.
          
          I beg leave to subjoin to the names furnished Nicholas Hammond atty at law East Town & Mr Wm Hemsley. The latter possesses mercantile knowlege, is a man of respectability and long standing. The former a good lawyer of great integrity and well esteemed.
          The inclosed paper respecting the Frigates is that which I mentioned last night.
          If the letter to Chapin herewith submitted meets your approbation or requires alteration I request it may be made and returned as soon as convenient. Mr Chapin leaves town on monday early. I have thought that circumstances authorise that he should be instructed to observe more œconomy in expenditures and attention to vouchers. With the highest respect I have the honour to be Sr your Excellency’s most ob. & h. st
          
            James McHenry
          
        